 

Exhibit 10.4

 

Execution Version

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Amended and Restated Registration Rights Agreement (the “Agreement”) is
made and entered into as of this 15th day of September, 2016 by and between
Grandparents.com, a Delaware corporation (the “Company”), and VB Funding, LLC, a
Delaware limited liability company (together with its participants, successors
and assigns, “VB Funding”).

 

A.           VB Funding and the Company previously entered into that certain
Registration Rights Agreement dated as of July 8, 2015 by and between Borrower
and VB Funding (the “Original Agreement”).

 

B.           The parties desire to amend and restate the Original Agreement in
accordance with the terms and conditions set forth herein.

 

Capitalized terms used herein have the respective meanings ascribed thereto in
that certain Amended and Restated Credit Agreement, dated the date hereof, by
and between the Company and VB Funding, unless otherwise defined herein.

 

The parties hereby agree as follows:

 

1.           Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Investor” means VB Funding and any Affiliate or permitted transferee of VB
Funding who is a subsequent holder of any Note or Registrable Securities.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” the (i) the shares of Common Stock issuable upon
conversion of any Note, including any interest paid as a result of an increase
in the principal amount of any Note pursuant to the terms thereof, (ii) the
shares of Common Stock issuable pursuant to the Common Stock SPA, (iii) the
shares of Common Stock issuable upon conversion of the Series D Preferred Stock
issuable pursuant to the Preferred Stock SPA, and (iii) any other securities
issued or issuable with respect to or in exchange for Registrable Securities,
whether by way of stock dividend, stock-split, or in connection with or
combination of shares, recapitalization, merger, charter amendment or otherwise;
provided, that, a security shall cease to be a Registrable Security upon (A)
sale pursuant to a Registration Statement or Rule 144 under the 1933 Act, or (B)
such security becoming eligible for sale without restriction by VB Funding
pursuant to Rule 144.

 

 1 

 

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

“Required Investors” means the Investors holding a majority of the Registrable
Securities as of a Trigger Date.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2.           Registration.

 

(a)          Registration Statements.

 

(i)          The Company hereby agrees to prepare and file with the SEC one
Registration Statement on Form S-1 covering the resale of the Registrable
Securities (the “Resale Registration Statement”) on a date which is no later
than sixty (60) days after the date of the occurrence of the earlier of any of
the following (the “Filing Deadline”): (x) VB Funding’s notice of conversion of
the Series D Preferred Stock, and (y) VB Funding becoming the beneficial owner
(as defined in Section 13(d) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder) of 10% or more of the
Company’s issued and outstanding shares of Common Stock (each, a “Trigger
Date”). Such Resale Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Conversion Registrable Securities.

 

(ii)         Except for shares of Common Stock (x) issuable upon conversion of
the Company’s Redeemable Convertible 7.5% Preferred Stock, par value $0.01, if
issued (the “Series C Preferred Stock”), and (y) shares of Common Stock
outstanding or issuable upon exercise of warrants that are entitled to piggyback
registration rights as of the date of this Agreement (the “Piggyback
Securities”), the Company shall not include in the Resale Registration Statement
any shares of Common Stock or other securities for the account of any other
holder without the prior written consent of VB Funding, in its sole discretion.
The Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to VB Funding and its counsel prior to its filing
or other submission.

 

 2 

 

 

(iii)        It is anticipated that any Registration Statement filed pursuant to
this Agreement with the SEC may allow for different means of distribution,
including sales by means of an underwriting as well as sales into the open
market. Subject to any SEC comments, such Registration Statement shall include
the plan of distribution attached hereto as Exhibit A; provided, however, that
no Investors shall be named as an “underwriter” in the Registration Statement
without Investor’s prior written consent. If VB Funding or the Required
Investors desire to distribute all or part of the Registrable Securities by
means of an underwriting, they shall so advise the Company in writing as soon as
practicable after such a determination has been made, and such underwriter shall
be a reputable, unrelated third party bank, which shall be subject to the
approval of the Company’s Board of Directors, which approval shall not be
unreasonably withheld, conditioned or delayed. A determination of whether all or
part of the distribution will be by means of an underwriting shall be made by VB
Funding or the Required Investors making the request. If all or part of the
distribution is to be by means of an underwriting, all subsequent decisions
concerning the underwriting which are to be made by VB Funding or the Required
Investors pursuant to this Agreement (which shall include selection of the
underwriter or underwriters to be engaged) shall be subject to the reasonable
approval of the Company’s Board of Directors, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(iv)        If a Registration Statement filed pursuant to this Agreement
involves an underwritten offering and the managing underwriter or underwriters
shall advise the Company in writing that, in their opinion, the total number of
Registrable Securities and, as permitted hereunder, other securities requested
to be included in such offering (including shares of Common Stock issuable upon
conversion of the Series C Preferred Stock) exceeds the number which can be sold
in such offering without an adverse effect on the success of such offering, then
the Company will include in such Registration Statement, to the extent of the
number which the Company is so advised can be sold in such offering without
having such an adverse effect: (x) first, prior to the inclusion of any
securities which are not Registrable Securities, all of the Registrable
Securities hereof or, if all such Registrable Securities cannot be included in
such underwritten offering, all of the Registrable Securities that can to the
extent of the number which the Company is so advised can be sold in such
offering, and (y) second, the shares of Common Stock issuable upon conversion of
the Series C Preferred Stock, allocated on a pro rata basis among the holders
thereof based upon the total number of shares of such other securities proposed
to be included in the registration, and (z) all other securities which are
permitted to be included in such Registration Statement pursuant to Section
2(a)(ii) of this Agreement, allocated on a pro rata basis among the holders
thereof based upon the total number of shares of such other securities proposed
to be included in the registration. All holders proposing to distribute their
shares through an underwriting shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting.

 

(v)         In any registered offering pursuant to this Agreement that becomes
effective under the 1933 Act, the Company shall use its commercially reasonable
best efforts to keep available to the holder of such Registrable Securities a
Prospectus meeting the requirements of Section 10(a)(3) of the 1933 Act and
shall file all amendments and supplements under the 1933 Act required for those
purposes during the Effectiveness Period (defined below). The Company agrees to
supplement or amend such Registration Statement, if required by the rules and
regulations or instructions applicable to the registration form utilized by the
Company, or, if applicable, the rules and regulations thereunder for shelf
registrations pursuant to Rule 415 promulgated under the 1933 Act, or as
reasonably requested by holders of Registrable Securities covered by the
Registration Statement, or any underwriter of the Registrable Securities. In any
offering pursuant to this Agreement, the Company will promptly use its
commercially reasonable best efforts to effect such qualification and compliance
as may be requested and as would permit or facilitate the distribution of the
Registrable Securities, including, without limitation, appropriate
qualifications under applicable blue sky or other state securities laws,
appropriate compliance with any other governmental requirements and listing on a
national securities exchange or inter-dealer quotation system on which the
Registrable Securities are then listed.

 

 3 

 

 

(b)          Expenses. The Company will pay all expenses associated with
performance of or compliance with this Agreement, including all registration,
qualification and filing fees and expenses, printing fees, the Company’s counsel
and accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, fees
and expenses of one counsel to VB Funding and VB Funding’s reasonable expenses
in connection with the registration, but excluding discounts, commissions, fees
of underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold.

 

(c)          Effectiveness.

 

(i)          The Company shall use commercially reasonable best efforts to cause
the Registration Statements declared effective by the SEC as soon as
practicable, but in no event later than the earlier of: (i) if the SEC shall
have informed the Company that no review of the Registration Statement will be
made or that the SEC has no further comments on the Registration Statement, five
(5) Business Days after such notice from the SEC, or (ii) the 120th day if the
SEC reviews the Registration Statement. The Company shall notify VB Funding by
facsimile or e-mail as promptly as practicable, and in any event, within
twenty-four (24) hours, after any Registration Statement is declared effective,
and shall simultaneously provide Investors with copies of any related Prospectus
to be used in connection with the sale or other disposition of the securities
covered thereby.

 

(ii)         For not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Investor in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Investor) disclose
to an Investor any material non-public information giving rise to an Allowed
Delay, (b) advise the Investors in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable best efforts to terminate an Allowed Delay as promptly
as practicable.

 

 4 

 

 

(d)          Rule 415; Cutback If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use its commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.” VB Funding shall have the right to participate or have its
counsel participate in any meetings or discussions with the SEC regarding the
SEC’s position and to comment or have its counsel comment on any written
submission made to the SEC with respect thereto. No such written submission
shall be made to the SEC to which VB Funding’s counsel reasonably objects. In
the event that, despite the Company’s efforts and compliance with the terms of
this Section 2(d), the SEC refuses to alter its position, the Company shall (i)
remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of Rule
415 (collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name any Investor as an “underwriter” in such Registration
Statement without the prior written consent of such Investor. Any cut-back
imposed on the Investors pursuant to this Section 2(d) shall be allocated to
among the Investors on a pro rata basis. From and after such date as the Company
is able to effect the registration of such Cut Back Shares in accordance with
any SEC Restrictions (such date, the “Restriction Termination Date” of such Cut
Back Shares), all of the provisions of this Section 2 shall again be applicable
to such Cut Back Shares; provided, however, that (i) the Filing Deadline for the
Registration Statement including such Cut Back Shares (“Cutback Registration
Statement”) shall be ten (10) Business Days after such Restriction Termination
Date, and (ii) the date by which the Company is required to obtain effectiveness
with respect to such Cut Back Shares under Section 2(c) shall be the 90th day
immediately after the Restriction Termination Date (the 120th day if the SEC
reviews the Registration Statement).

 

3.           Company Obligations. The Company will use commercially reasonable
best efforts to effect the registration of the Registrable Securities in
accordance with the terms hereof, and pursuant thereto the Company will, as
expeditiously as possible:

 

(a)          use commercially reasonable best efforts to cause the Resale
Registration Statement or the Cutback Registration statement, as the case may
be, to become effective and to remain continuously effective for a period that
will terminate upon the earlier of (i) the date on which all Registrable
Securities covered by such Registration Statement as amended from time to time,
have been sold, and (ii) the date on which all Registrable Securities may be
sold without restriction pursuant to Rule 144 (the “Effectiveness Period”) and
advise the Investors in writing when the Effectiveness Period has expired;

 

(b)          prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

(c)          provide copies to and permit counsel designated by VB Funding to
review each Registration Statement and all amendments and supplements thereto no
fewer than seven (7) days prior to its filing with the SEC and not file any
document to which such counsel reasonably objects;

 

 5 

 

 

(d)          furnish to VB Funding and its legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor that are covered by the
related Registration Statement;

 

(e)          use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;

 

(f)           prior to any public offering of Registrable Securities, use
commercially reasonable best efforts to register or qualify or cooperate with VB
Funding and its counsel in connection with the registration or qualification of
such Registrable Securities for offer and sale under the securities or blue sky
laws of such jurisdictions requested by VB Funding and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 

(g)          use commercially reasonable best efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

(h)          immediately notify the Investors, at any time prior to the end of
the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 

 6 

 

 

(i)           otherwise use commercially reasonable best efforts to comply with
all applicable rules and regulations of the SEC under the 1933 Act and the 1934
Act, including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors VB Funding in
writing if, at any time during the Effectiveness Period, the Company does not
satisfy the conditions specified in Rule 172 and, as a result thereof, the
Investors are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth fiscal quarter that includes the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter); and

 

(j)           With a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Investor upon request, as long as such
Investors owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
(B) a copy of the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, and (C) such other information as may be reasonably
requested in order to avail VB Funding of any rule or regulation of the SEC that
permits the selling of any such Registrable Securities without registration.

 

4.           Due Diligence Review; Information. The Company shall make
available, during normal business hours, for inspection and review by the
Investors, advisors to and representatives of the Investors (who may or may not
be affiliated with VB Funding and who are reasonably acceptable to the Company),
all financial and other records, all SEC Filings (as defined in the Credit
Agreement) and other filings with the SEC, and all other corporate documents and
properties of the Company as may be reasonably necessary for the purpose of such
review, and cause the Company’s officers, directors and employees, within a
reasonable time period, to supply all such information reasonably requested by
the Investors or any such representative, advisor or underwriter in connection
with such Registration Statement (including, without limitation, in response to
all questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investors and such
representatives, advisors and underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of such Registration Statement.

 

 7 

 

 

The Company shall not disclose material nonpublic information to the Investors,
or to advisors to or representatives of the Investors, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and if any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

 

5.           Obligations of the Investors.

 

(a)          Each Investor shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request. At least five (5) Business Days prior to
the first anticipated filing date of any Registration Statement, the Company
shall notify each Investor of the information the Company requires from such
Investor if such Investor elects to have any of the Registrable Securities
included in the Registration Statement. Such Investor shall provide such
information to the Company at least two (2) Business Days prior to the first
anticipated filing date of such Registration Statement if such Investor elects
to have any of the Registrable Securities included in the Registration
Statement.

 

(b)          Each Investor, by its acceptance of the Registrable Securities for
registration in a Registration Statement to be filed with the SEC hereunder
shall be required to agree to cooperate with the Company as reasonably requested
by the Company in connection with the preparation and filing of such
Registration Statement.

 

(c)          Each Investor shall be required to agree that, upon receipt of any
notice from the Company of either (i) the commencement of an Allowed Delay
pursuant to Section 2(c)(ii) or (ii) the happening of an event pursuant to
Section 3(h) hereof, the Investor will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities, until such Investor is advised by the Company that such
dispositions may again be made.

 

 8 

 

 

6.           Indemnification.

 

(a)          Indemnification by the Company. The Company will indemnify and hold
harmless VB Funding and each Investor and its officers, directors, members,
employees and agents, successors and assigns, and each other person, if any, who
controls VB Funding or any such Investor within the meaning of Section 15 of the
1933 Act, and the rules and regulations promulgated thereunder, against any
losses, claims, damages, liabilities, and expenses (including reasonable
attorney fees), joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages, liabilities or
expenses (or actions or investigations in respect thereof) arise out of or are
based upon: (i) any untrue statement or alleged untrue statement or omission or
alleged omission of any material fact contained in any Registration Statement,
any preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state in a Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the 1933 Act applicable to the Company or
its agents and relating to action or inaction required of the Company in
connection with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on an
Investor’s behalf and will reimburse such Investor, and each such officer,
director or member and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises solely out of or is based
solely upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus. In connection with an underwritten
offering, the Company will indemnify the underwriters selected by VB Funding,
their respective officers and directors and each person who controls (within the
meaning of the 1933 Act) such underwriters at least to the same extent as
provided above with respect to the indemnification of the holders of Registrable
Securities.

 

(b)          Indemnification by the Investors. Each Investor agrees, severally
but not jointly, to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of an Investor be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Investor in connection with any claim relating to this Section 6 and the amount
of any damages such Investor has otherwise been required to pay by reason of
such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in the Registration Statement giving rise to
such indemnification obligation.

 

 9 

 

 

(c)          Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person, or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 

(d)          Contribution. If for any reason the indemnification provided for in
the preceding paragraphs 6(a) and 6(b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

 

7.           Miscellaneous.

 

(a)          Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and VB Funding. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of VB Funding, in its sole discretion.

 

(b)          Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 4.11 of the Credit
Agreement.

 

 10 

 

 

(c)          Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. An Investor may transfer or assign, in
whole or from time to time in part, to one or more persons its rights hereunder
in connection with the transfer of Registrable Securities by such Investor to
such person, provided that such Investor complies with all laws applicable
thereto and provides written notice of assignment to the Company promptly after
such assignment is effected.

 

(d)          Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of VB Funding, in its sole discretion; provided, however,
that in the event that the Company is a party to a merger, consolidation, share
exchange or similar business combination transaction in which the Common Stock
is converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received or
to be received by the Investors in connection with such transaction (as though
the Note and the Warrants had been converted into shares of Common Stock
immediately prior to such transaction) unless such securities are otherwise
freely tradable by the Investors after giving effect to such transaction.

 

(e)          Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)           No Inconsistent Agreements. The Company will not on or after the
date hereof enter into any agreement with respect to its securities which is
inconsistent with the rights granted to the holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to holders of Registrable Securities hereunder do not in any way
conflict with any other agreement to which the Company is a party.

 

(g)          Remedies. All remedies under this Agreement, or by law or otherwise
afforded to any party hereto, shall be cumulative and not alternative. Any
person having rights under any provision of this Agreement will be entitled to
enforce such rights specifically to recover damages caused by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive relief in order to enforce or prevent
violation of the provisions of this Agreement.

 

(h)          Delays or Omissions. No failure to exercise or delay in the
exercise of any right, power or remedy accruing to a holder on any breach or
default of the Company under this Agreement shall impair any such right, power
or remedy nor shall it be construed to be a waiver of any such breach.

 

 11 

 

 

(i)           Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(j)           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(k)          Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(l)           Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(m)         Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(n)          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

(Remainder of page intentionally left blank. Signature page to follow.)

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

  Company:       GRANDPARENTS.COM, INC.         By: /s/ Steve Leber     Name:
Steve Leber     Title: Chairman & CEO         VB Funding:       VB FUNDING, LLC
        By: /s/ Vincent J. Dowling, Jr.     Name: Vincent J. Dowling, Jr.    
Title: Managing Member

 

[Signature Page to Amended and Restated Registration Rights Agreement]

 

  

 

 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, as used herein includes donees, pledgees, transferees
or other successors-in-interest selling shares of common stock or interests in
shares of common stock received after the date of this prospectus from a selling
stockholder as a gift, pledge, partnership distribution or other transfer, may,
from time to time, sell, transfer or otherwise dispose of any or all of their
shares of common stock or interests in shares of common stock on any stock
exchange, market or trading facility on which the shares are traded or in
private transactions. These dispositions may be at fixed prices, at prevailing
market prices at the time of sale, at prices related to the prevailing market
price, at varying prices determined at the time of sale, or at negotiated
prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

- an exchange distribution in accordance with the rules of the applicable
exchange;

 

- privately negotiated transactions;

 

- short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

- a combination of any such methods of sale; and

 

- any other method permitted by applicable law.

 

 A-1 

 

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(a)(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section
2(a)(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

 2 

 

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which all of the shares may be sold without restriction pursuant to Rule 144 of
the Securities Act.

 



 3 

